Title: From James Madison to William Plumer, 14 April 1813
From: Madison, James
To: Plumer, William


private
Dear Sir
Washington Apl. 14. 1813
I have duly recd. your favor of the 27th. Ult: The issue of your late elections excites more regret than surprize, considering the disadvan[ta]ges they had to encounter. I learn with pleasure that the public sentiment is such as to secure N. Hampshire agst. a protracted alienation from the just cause in wch. the nation is contending. Massachussets it would seem is more determined on the devious course it has lately pursued. Even there however there is a faithful portion, of sufficient weight to controul tho’ not to cure the sinister councils which have prevailed. The progress of the elections, now depending in Virginia, is represented as manifesting a satisfactory firmness in that State, notwithstanding the peculiar pressure which the policy of the Enemy is allotting to it. In N. Carolina & N. York the Elections have not commenced. The calculations recd. here are encouraging, as to the results in both.
Whether we are to have peace this year or when depends on the Enemy; our disposition & terms being known to every body. Unless the B. Govt. should entertain views & hopes with respect to this country, distinct from the ordinary calculation of events, it is difficult to conceive any rational or even plausible ground for a refusal of such a peace as is within their option. The mediation of Russia will soon be a test of their purposes. In the mean time, our efforts will not be slackened in pushing on the war. You will have seen that the pecuniary means have been happily secured for the current year. Accept my esteem & best respects
James Madison
